Citation Nr: 1205478	
Decision Date: 02/13/12    Archive Date: 02/23/12

DOCKET NO.  10-00 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans Services


ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel







INTRODUCTION

The appellant is a Veteran who served on active duty from October 1959 to October 1962.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Phoenix, Arizona Department of Veterans Affairs (VA) Regional Office (RO).  In June 2011 the Board remanded the case for additional development.

The appeal is again being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The VCAA applies to this claim.  While the notice provisions of the VCAA appear to be satisfied the Board finds that further development of the record is necessary to comply with VA's duty to assist the Veteran in the development of facts pertinent to his claim.  See 38 C.F.R. § 3.159 (2011).   

A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Because this matter was prematurely returned to the Board following the June 2011 remand (and not all action sought was completed), there has not been compliance with the remand instructions, development in the matter at hand remains incomplete, and it must again be remanded for further development.   

The RO (via the AMC) sent the Veteran a letter requesting that he identify all sources of evaluation or treatment he received for hearing loss since his separation from service; he did not respond.  The Board's remand had advised the Veteran of the provisions of 38 C.F.R. § 3.158(a) and instructed the RO/AMC to process the claim under that regulation if he did not respond.  The Veteran had not responded/cooperated in identifying and securing the information sought; however, the claim was nonetheless readjudicated on the merits.  The Board notes that, based on what transpired after the request for identifying information and releases, the proper course of action was allowing the Veteran the one year period to respond, then dismissing under 38 C.F.R. § 3.158(a) (if the Veteran remained non-compliant).  Merits adjudication was improper because development necessary for such adjudication was incomplete.  The RO is advised that the U.S Court of Appeals for Veterans Claims has routinely held (by endorsement of Joint Motions by the Parties to the effect) that readjudication of a claim prior to the expiration of a time period afforded for response is a due process violation (that invalidates any application of 38 C.F.R. § 3.158(a)).

Additionally, the Board's remand requested a VA audiological evaluation and opinion, specifically including discussion identifying the [nonservice-related] etiology for the Veteran's hearing loss considered more likely, and discussion of the significance of the elevated and borderline puretone thresholds found on service separation audiometry.  The June 2011 VA examiner did not opine as to the more likely etiology for the Veteran's hearing loss and did not comment on the elevated puretone thresholds on the Veteran's separation audiometry (noting only that such were within normal limits).  Legal precedent provides that an examiner should consider and directly address any shifts of acuity thresholds found in the service treatment records even if the shifts do not amount to a hearing loss disability under 38 C.F.R. § 3.385.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (the threshold for normal hearing is from 0 to 20 decibels, higher threshold levels indicate some degree of hearing loss).  Additionally, as there were outstanding audiological treatment records (that generated the Veteran's private audiometry) the examination was conducted based on review of less than a complete record. 

In summary, proper merits adjudication of this service connection claim is not possible without completion of the preliminary development sought.  Because (based on the action of the RO/AMC) the Veteran may have a misconception regarding the consequences (under 38 C.F.R. § 3.158(a)) of a failure to cooperate with the request for pertinent evidence, he must be afforded another opportunity to do so.  

The Veteran is again advised that a governing regulation provides that when evidence requested in connection with a claim for VA benefits (to include identifying information and releases for private records) is not furnished within a year after the date of request the claim will be considered abandoned.  38 C.F.R. § 3.158(a)(and dismissed).
  
Accordingly, the case is REMANDED for the following:

1. The RO should again ask the Veteran to identify all sources of evaluation or treatment he received for hearing loss since his separation from service (to specifically include any employment related hearing conservation evaluations (he indicated earplugs were issued), and the complete records related to the private audiometry in April 2008 (the chart of which he has submitted), i.e., any pre-audiometry records from the referring provider, any interpretations of the audiometry, and any post-audiometry assessment by the referring provider) and to provide any releases necessary for VA to secure any private records of such evaluation or treatment.

The RO must secure for association with the claims file the complete clinical records from all sources identified.  If any provider does not respond to the RO's request for records, the Veteran should be so notified, and advised that ultimately it is his responsibility to ensure that the records are received.
If he does not respond within a year dismiss the claim under 38 C.F.R. § 3.158(a). 

If (and only if) he responds with all information and releases sought, proceed to the further development sought below.  

2. The RO should return the claims folder to the June 2011 VA audiological examiner for clarification of her opinion then offered.  The examiner should review this remand in conjunction with this request.

The examiner should identify the [nonservice-related] etiology for the Veteran's bilateral hearing loss considered more likely, and specifically discuss the significance of the elevated and puretone thresholds found on service separation audiometry.  The examiner should also state whether new evidence received changes her previous opinion.    

If the June 2011 VA audiological examiner is unavailable to provide the further explanation sought, the RO should arrange for an additional examination (by an appropriate provider) to secure the opinion sought.

3. Re-adjudicate the claim (applying 38 C.F.R. § 3.158(a) if appropriate).  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

